Citation Nr: 0412287	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  00-17 172	)	DATE
	)
	)



THE ISSUE

Whether a July 17, 1980, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the grounds 
of clear and unmistakable error (CUE).




REPRESENTATION

Moving party represented by:  Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1961.

In July 2000 the veteran, through his attorney, filed a 
motion with the Board asking that the Board's July 17, 1980, 
decision be revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2003).

The Board issued a decision on the motion in May 2001.  The 
Board dismissed the motion, without prejudice, for failure to 
satisfy the threshold pleading requirements for the revision 
of a Board decision on grounds of CUE.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2003, the Court issued 
a memorandum decision that vacated the May 2001 Board 
decision and remanded the case for readjudication.

The Board wrote to the veteran's attorney in October 2003 and 
advised him that he had 90 days to submit additional evidence 
or argument in regard to his motion.  There is no indication 
that the veteran and/or his representative responded to the 
Board's letter.


FINDINGS OF FACT

1.  By a decision entered in August 1968, the Board denied 
the veteran's claim of service connection for Buerger's 
disease.

2.  By a decision entered on July 17, 1980, the Board denied 
the veteran's application to reopen the claim for service 
connection for Buerger's disease.

3.  The July 17, 1980, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.




CONCLUSION OF LAW

The Board's decision of July 17, 1980, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Definition of CUE, Filing of Motion

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2003).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  This latter provision is 
not for application in this case as the Board decision at 
issue is dated in July 1980.

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).  (Federal Circuit upheld validity 
of Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

In December 1999 the veteran submitted a motion for 
reconsideration of the July 1980 Board decision.  His 
representative submitted additional argument in January 2000.  
The Board denied the veteran's motion in March 2000.

The veteran appealed the denial of the motion for 
reconsideration to the Court.  The Court dismissed the appeal 
for a lack of jurisdiction in August 2000.

The veteran, through his attorney, submitted a motion for 
revision of the July 1980 decision on the basis of CUE in 
July 2000.  The Board wrote to the veteran's attorney and 
notified him he had 30 days to submit additional argument or 
to submit a request to review the claims file.  No response 
was received from the attorney.



II.  Background

The veteran argues that entries in his service medical 
records (SMRs) relating to complaints involving his feet and 
hands represent symptoms of his later diagnosed Buerger's 
disease.  He referred to statements from three physicians as 
supporting his contention that pain in his legs in service 
represented the onset of his Buerger's disease.

The veteran served on active duty from February 1958 to 
February 1961.  A review of the veteran's SMRs shows that he 
reported a past history of an infection of the right foot on 
his medical history statement as part of his enlistment 
physical in January 1958.  Physical examination at that time 
revealed no defects of the lower extremities.  The veteran 
was evaluated for complaints of medial longitudinal arch pain 
in July 1958.  The entry noted a history of pain for six 
months.  The veteran was noted to be leaving his duty station 
in one week and was given longitudinal supports.  In December 
1958 the veteran was evaluated for complaints of foot 
troubles.  He was noted to have bilateral pes planus with 
symptoms of cramps in the leg and calf, particularly at night 
after prolonged standing.  The veteran was afforded an 
orthopedic clinic evaluation that same month.  It was 
reported that the veteran had had pain in both feet for the 
past four to five months after prolonged standing or 
marching.  The veteran reported that standing bothered him 
more than marching.  The veteran further reported that after 
his feet would become painful, he would develop pain along 
the anterior tibialis more commonly called "shin splints."  
The physical examination report noted that the veteran stood 
with mild hind foot valgus, forefoot pronation, and in-
rolling of the medial border of the feet.  The longitudinal 
arches were moderately depressed.  There were no callosities 
or corns.  The impression was bilateral pes planus, grade II.  
The recommended treatment consisted of metatarsal bars, and 
Thomas heels with medial wedges retained.  The veteran was to 
be rechecked in January 1959, but there is no indication of 
any further evaluation regarding his feet or shin splints.  
The veteran was afforded a separation physical examination in 
December 1960.  He reported no problems with cramps in his 
legs or problems with his lower extremities, but did note 
foot trouble on his medical history form.  The physical 
examination report noted third degree pes planus and 
described it as nonsymptomatic.

The veteran submitted his original claim for service 
connection for Buerger's disease in October 1967.  This was 
his first claim for any type of VA disability compensation.  
On his application form the veteran listed treatment in July 
1958 for pain in his feet and arches and treatment in 
November 1958 for the same complaints.  He also noted the 
finding of fallen arches.  He reported post-service treatment 
at a VA hospital in Bronx, New York.  

Associated with the claims file are VA medical records and a 
hospital summary for the period from October 1967 to December 
1967.  The records show that the veteran was admitted for 
complaints of pain in the left calf for the previous two days 
with an absent left femoral pulse.  The veteran was known to 
have a diagnosis of Buerger's disease and had undergone two 
prior vascular procedures at the hospital in 1967.  The 
summary noted that the veteran had had a left sympathectomy 
and left femoral endarterectomy in February 1967 and a left 
ilio-popliteal graft bypass in June 1967.  The veteran 
underwent a re-anastomosis of the distal segment of the left 
ilio-femoral popliteal Dacron graft bypass with thrombectomy 
and an operative arteriogram in October 1967.  The summary 
and records made no reference as to the etiology of the 
veteran's Buerger's disease.

The veteran's claim for service connection for Buerger's 
disease and pes planus was adjudicated in March 1968.  The 
veteran was granted service connection for bilateral pes 
planus and assigned a noncompensable disability evaluation.  
He was denied service connection for the Buerger's disease.  
The rating decision noted that there was no evidence of the 
condition in service, and it was not noted within one year 
after separation.

The veteran submitted his notice of disagreement (NOD) in 
April 1968.  Included with the NOD was a letter from the 
veteran to his representative.  In the letter the veteran 
noted that he was diagnosed with flat feet in service.  He 
said that a VA doctor had had informed him orally that the 
flat feet could very well have been an early symptom of 
Buerger's disease.  He opined that his foot problems in 
service were early symptoms of his Buerger's disease.  

Associated with the claims file are VA records reflecting 
three periods of hospitalization for the veteran and 
treatment for Buerger's disease.  His original 
hospitalization in January 1967 noted a history of pain in 
the left leg of four months duration.  He was also noted to 
have been well until four to five years prior to his 
admission when he was treated for bilateral phlebitis of the 
legs with pain, swelling, warmth, and tenderness in the 
muscles.  The veteran was treated with anticoagulants at the 
time and told to quit smoking, which he did.  The veteran was 
well until five months prior to admission when he experienced 
leg cramps while walking.  He had started to smoke again and 
decreased his smoking with some improvements in the cramping.  
The veteran was admitted again in May 1967 and was 
hospitalized until June 1967.  Finally, he was hospitalized 
in September 1967 for additional treatment of his Buerger's 
disease.  None of the summaries reported the veteran's pes 
planus in service or that the veteran's current symptoms and 
diagnosis of Buerger's disease was related to service.

The veteran submitted records from Parkway Hospital for 
treatment provided in December 1963.  The treating physician 
was a V. Mayer, M.D.  The records show that the veteran was 
admitted for complaint of recurrent swelling, localized at 
the left ankle and foot, and pain in the ankles and calves 
with resting and walking.  He complained of having had such 
problems for one and one-half year.  The veteran was noted to 
have obvious segmental thrombosis of the veins of the great 
saphenous system in the left leg.  His discharge diagnosis 
was segmental thrombophlebitis, possible early Buerger's 
disease.

The veteran submitted his substantive appeal in May 1968.  He 
noted that he had been treated for flat feet in service but 
that his feet and legs continued to trouble him periodically.  
He said that he did not seek additional medical attention in 
service because the pains were bearable and he did not think 
the problems would become serious.  He also said that the 
pains progressed to a point in 1962 that he sought medical 
treatment.  It was not until December 1963 that it was 
determined that he had a circulatory problem and not flat 
feet.

The veteran also submitted a statement from W.S. Edgerly, 
M.D., in May 1968.  Dr. Edgerly said he had treated the 
veteran from July 1962 to July 1964.  The first treatment was 
in July 1962 for complaints of swelling of the outer 
malleolus of the right ankle.  X-rays of the right ankle were 
negative.  Elastic support was prescribed.  The veteran was 
later seen in June 1963 for complaints of pain in the left 
great toe for one week.  The December 1963 treatment at 
Parkway was noted.  The final entry, dated in July 1964 noted 
a recurrence of thrombophlebitis.  Dr. Edgerly made no 
reference to the veteran's service, his prior history of pes 
planus or the etiology of the veteran's thrombophlebitis.

The veteran submitted a written summary of treatment from I. 
H. Karson, M.D., in June 1968.  Dr. Karson reported that he 
had treated the veteran from August 1955 to January 1967, a 
period that began prior to the veteran's military service.  
The only entry dated prior to February 1958 was from August 
1955.  The veteran was reported to be a healthy 16-year old 
with no diseases.  The next entry was dated in January 1964 
and noted the veteran's treatment at Parkway in December 
1963.  Additional entries in 1964, 1965 and 1966 related no 
treatment for the veteran's Buerger's disease.  A November 
1966 entry noted that the veteran was advised to stop smoking 
completely.  There is no mention of the veteran's pes planus 
and no mention of any problems in service.  Dr. Karson did 
not relate any current problems to service.

The veteran's claim for service connection was denied by way 
of a Board decision dated in August 1968.  The decision 
reviewed the veteran's SMRs and his treatment for complaints 
of foot and leg pains.  The VA and private medical records 
were also addressed.  The Board found that there was no 
question of the veteran's current diagnosis of Buerger's 
disease.  It was determined that the earliest symptoms were 
not present until 1963.  The Board found that the symptoms in 
service were "very likely" due to structural changes in his 
feet due to marching and standing.  In summary, the disease 
was not shown to be present in service or within the one-year 
presumptive period after service.

The veteran submitted a request to reopen his claim in August 
1977.  The veteran said that he had discussed his history of 
foot and leg problems with a VA physician, Dr. M., a chief of 
surgical service at a VA hospital.  He said that based on the 
facts that he gave him, Dr. M. indicated that that the aches 
and pains experienced in service were symptomatic of 
Buerger's disease in its early stages.  The veteran also said 
that, after he was seen in December 1958, he continued to 
have similar aches, pains and occasional swelling, on and 
off, during the rest of his service and the one and one-half 
years after service.  He did not seek treatment in service 
because he was not the type of individual to always go to 
sick call and did not think that the symptoms were serious.  
The veteran noted that the medical records submitted did not 
show him with flat feet.  He also said that since he stopped 
smoking completely in January 1967 he had had no symptoms in 
his right foot or leg.  He said that the disease in his left 
leg had progressed to a point where major surgery was 
required to restore enough circulation in his leg to save it.

The veteran submitted a statement from the VA physician, Dr. 
M.  The statement reads as follows:

1.  The above named veteran has been 
a patient intermittently on the 
Surgical Service of this hospital 
for a number of years for treatment 
of Buerger's Disease involving his 
left lower extremity.  His history 
of complaints relating to the lower 
extremities dates back to his time 
in the Service.  At that time, he 
was seen with persistent complaints 
and was told only that he had flat 
feet, no other diagnosis was made.  
The foot and leg complaints 
continued during his time in the 
Service and approximately one and a 
half years following discharge from 
the Service he noted swelling in his 
ankle and later in his great toe.  
It may well be that these episodes 
represented the early stages of 
Buerger's Disease marked by 
phlebitis and some arterial disease.  
In 1963, two and a half years after 
discharge from the Service, he had 
involvement of both lower 
extremities with similar complaints.  
Biopsy of veins in the right foot 
and left calf at that time were 
positive for phlebitis.  He 
subsequently went on to require 
surgical procedures to maintain the 
arterial circulation in his left 
lower extremity.  The diagnosis for 
his continuing vascular problems in 
the lower extremity is 
thromboangiitis obliterans, that is 
Buerger's Disease.  It should be 
noted that this youthful soldier was 
actively encouraged to smoke while 
in the service by the ready 
availability of free or very low 
cost cigarettes.  There is a 
probable etiological relationship 
between such smoking and the 
development of Buerger's Disease in 
susceptible individuals.

2.  In summary, I do not think it 
could be stated by a review board 
that Buerger's Disease did not 
develop while the patient was in the 
Service and was not aggravated while 
the patient was in the Service, 
although there is obviously no way 
in retrospect to prove or disprove 
this.

The veteran also submitted copies of employee health records 
from his first employer after service.  The records covered a 
period of time from March 1961 to April 1966.  The veteran's 
March 1961 employment physical did not report any 
abnormalities, to include flat feet or varicose veins.  The 
records are similar to the report provided by Dr. Karson in 
1968.  They note treatment for swelling of the right ankle in 
July 1962 and pain in the left great toe in June 1963.  The 
veteran's treatment for thrombophlebitis in December 1963 was 
noted, as well as a recurrence in July 1964.  

The RO denied the veteran's claim in August 1977.  Notice of 
the denial was provided in September 1977.  

The veteran testified at a hearing at the RO in January 1978.  
It was noted that the purpose of the hearing was to submit 
new and material evidence to reopen the claim for service 
connection of Buerger's disease.  Statements from two of the 
veteran's friends were admitted into evidence.  The veteran 
also noted the statement from Dr. M.  The veteran testified 
that he had no difficulty with his feet at his induction.  He 
said he first noticed a problem probably three months later.  
He said he would get pains in his feet and arches with 
prolonged walking and sometimes standing.  He was seen in the 
clinic in July or August 1958.  He remarked that he was given 
inserts for his shoes and that he tried those for a while but 
they bothered him more than they helped.  He was later 
prescribed orthopedic shoes and had adjustments made to his 
shoes and boots.  He said these changes did not help but that 
he was able to continue his duties without too much 
difficulty.  He said he knew what to do when his feet would 
hurt and that was just to get off of them.  The veteran 
further testified that he also experienced cramps in his 
calves.  He said that at the time of his discharge, he had 
not experienced any pain for a period of weeks or maybe 
months because he had been pretty inactive in the time 
leading up to his discharge.  The veteran said that he was 
asked if he wanted to file a claim at that time, with the 
understanding that it could delay his separation.  He said 
that he chose not to file a claim.  The veteran testified 
that he continued to have problems after service.  He said 
that, if he exerted himself by running or walking briskly up 
hill, he would notice some swelling on an off and little red 
spots.  He said that he ignored them.  He went to see a 
doctor in November 1963 because of additional problems with 
his legs.  This led to the biopsy and diagnosis of Buerger's 
disease.  The veteran said that his complaints and symptoms 
in service were similar to those experienced after service.  
He said that he continued to have problems with his left leg 
but had no problems with his right leg since he stopped 
smoking in January 1967.  The veteran was asked if he had had 
any problems with his feet prior to service.  He described 
having had a sore on the bottom of his right foot.  He 
developed an inflammation and it was treated.  

The veteran submitted lay statements from two friends at the 
hearing.  The first statement was from J. P. V. who said that 
he had known the veteran since 1953.  He said that they were 
very close and more like brothers.  He said the veteran was 
very active in several sports prior to service and was a fast 
runner.  The veteran never complained of any physical 
ailments.  Mr. V said that the veteran would come home on 
leave during service and complain of pain in the calves of 
his legs when walking or running.  The veteran reported that 
he was told that he had fallen arches.  Mr. V related an 
incident from March 1963, more than two years after the 
veteran's discharge from service, where he was playing golf 
with the veteran.  He said that after a few holes the veteran 
was in so much pain he literally could not walk.  The veteran 
had to be assisted from the golf course.  

The second statement was from R. C. W.  He said he had known 
the veteran since 1952.  They had grown up together and had a 
close relationship.  He noted that they both participated in 
sports growing up and played on the same softball team both 
before and after the veteran's military service.  Mr. W said 
that the veteran played with him in 1961, 1962 and 1963 and 
that the veteran occasionally complained of leg cramps after 
running the bases or chasing balls in the outfield.  He said 
there were times when the veteran did not play at all because 
of pain and swelling in his feet.  The veteran put off seeing 
a doctor and said he was told that he had flat feet.  He 
noted that the veteran was diagnosed with Buerger's disease 
in 1963.  He summarized his statement by saying he had 
observed the veteran with a physical impairment involving his 
feet and legs dating back to the spring of 1961.  

The veteran submitted a statement and several extracts from 
medical treatises in November 1978.  The veteran cited to the 
excerpts as showing that intermittent claudication, 
characterized as pain brought on by physical exercise, of the 
feet and arches was very often the first symptom of Buerger's 
disease.  The several excerpts noted that claudication, and 
the resulting pain in the arches of the foot may be mistaken 
for an orthopedic difficulty.  Superficial phlebitis was 
noted as an early sign in a minority of cases.  In some cases 
phlebitis did not appear until years after initial symptoms.  
The veteran said that, had the military followed up on his 
condition, a diagnosis of Buerger's disease would have been 
inevitable.  He also said that, on the assumption he would 
have quit smoking, the disease would have been arrested and 
the subsequent complications and irreversible damage avoided.

The veteran submitted a statement from Dr. Mayer in July 
1979.  His statement is as follows:

The patient has requested that I 
write, on his behalf, concerning the 
disability secondary to Buerger's 
disease.

The patient first came under my care 
on 11-23-63 with a complaint of pain 
about his ankles in the mid leg, 
right and left.  He reported the 
symptoms beginning during the 
summer, intermittent in nature, and 
off and on since that time.  He 
indicated progression of the pain 
with a feeling of induration and 
hard cord-like extension in the left 
calf.  The pertinent findings in his 
examination were related to both 
lower extremities, below the knees, 
with swelling about the right ankle, 
tenderness over the right medial 
malleolus and some induration in 
this area.  The swelling was 
diffuse.  On the left there was a 
cord-like mass felt in the medial 
calf that appeared to be in line 
with the superficial vein.  Tender 
to firm pressure.  The dorsalis 
pedus [sic] and posterior tibial 
pulsations were intact.

The impression at that time was that 
of a thrombosing type of phlebitis 
with a basic underlying vascular 
problem.

The patient was hospitalized at the 
Parkway Hospital and on 12-4-63 a 
biopsy excision of the thrombosed 
veins, adjacent fascia and muscle 
specimen from the left calf and 
right foot were done.  The 
pathologist concluded that the 
patient had thrombosis of veins, 
right and left legs.  Skeletal 
muscle fragment was microscopically 
unremarkable.  The fascia showed 
chronic inflammation.  The slides 
are available for review and are in 
the Pathology Department of the 
Parkway Hospital in Forest Hills, 
N.Y.

In the "summary of added evidence in 
adjudication actions," it indicated 
that on 12-8-58, the patient 
complained of cramps in his leg, and 
calf particularly at night, and 
after prolonged walking.  Again, he 
is noted to have complaint of pain 
along the anterior tibia, commonly 
called "Shin splints." 

CONCLUSION: In view of the fact that 
this patient had symptomatic 
complaints related to the calf and 
leg (coincidentally he had bilateral 
pes planus) and subsequent finding 
of thrombosing pathology in the 
veins of both the right and left 
legs, on pathological examination in 
1963; with subsequent confirmation 
of Buerger's disease in the Bronx 
Veterans Administration Hospital, 
sometime prior to October, 1967, it 
is my opinion that the patient had 
the onset of Buerger's disease.  The 
latent period of development of this 
condition is unknown.

I believe, in light of the 
developing history that it is 
reasonable to conclude that the 
complaints he presented while in the 
service represented the onset of 
Buerger's Disease.

The veteran was afforded a hearing at the RO in December 
1979.  The veteran said he first encountered problems in 
service after prolonged walking and marching and would have 
aching and cramping type pains in his feet.  He said that as 
time went on the cramps went up into the calves of his legs.  
He said that if he would stand for a long period of time he 
would get a numbness sensation on the bottom of his feet 
around his toe area.  He said he would wake up at night with 
cramps in the general area of the feet and his calves.  The 
veteran said that if he ran a long distance and stopped he 
would get relief.  He added that he learned to adjust to the 
condition because he found out that the less running and 
marching he did the less pain he had.  He said that he 
complained about it to his doctors during service and was 
diagnosed with flat feet.  He said that he told the physician 
at the time of his discharge examination that he had had the 
symptoms on and off.  He said that he continued to have the 
same symptoms after service.  He described how he would get 
cramps with going up and down stairs or walking up hills.  He 
also noted that he would get nodules on various parts of his 
feet and the calf and that they moved from one area to 
another.  He said it seemed that when they got into the areas 
around joints he would have a particularly hard time walking 
because his motion would be limited.  He said that the 
earliest date after separation from service that he sought 
medical assistance for symptoms of Buerger's disease was in 
the summer of 1962.  He said that he was seen by the doctor 
at his place of employment for swelling of the right ankle.  
He said he did not seek immediate treatment after service for 
his symptoms because he thought that they were all related to 
his flat feet.  The veteran confirmed that he was treated for 
shin splints in service and that he was told most of his 
trouble was due to flat feet.

The Board again denied the veteran's claim for service 
connection for Buerger's disease by way of a decision dated 
July 17, 1980.  In its decision the Board noted that the 
veteran's claim had originally been denied in August 1968 
based on a finding that the veteran's Buerger's disease was 
not present during service or within one year following 
discharge from active duty.  The evidence of record in August 
1968 was restated to include a discussion of the veteran's 
service medical records and the several entries regarding 
treatment for complaints of foot and leg pain and calf 
cramps.  The decision also provided a detailed discussion of 
the evidence added to the claims file since August 1968.  
This included the employer's medical records for the veteran, 
the statement from Dr. M., the lay statements from the 
veteran's friends, the statement from Dr. Mayer, and the 
veteran's testimony at his hearings.

The decision discussed the pertinent statutes and regulations 
regarding submission of new and material evidence and for 
establishing service connection.  The Board noted that the 
essential question in August 1968 and in July 1980 was 
whether the veteran's service complaints were the initial 
manifestations of Buerger's disease.  It was noted that the 
1968 decision concluded that the symptoms of pain, cramps and 
shin splints during service were not manifestations of 
Buerger's disease and that the earliest manifestations of 
Buerger's disease shown by the record was not until 1963.

The Board found that the evidence added to the claims file 
subsequent to the 1968 decision did not represent new and 
material evidence that would warrant a change in the 
conclusions of the Board from 1968.  Specifically, it was 
noted that the employer's records showed normal examination 
findings in 1961 and complaints unrelated to Buerger's 
disease on subsequent occasions in 1961.  Pertinent entries 
in July 1962 and 1963 provided essentially the same 
information that was available at the time of the prior Board 
decision.  The newly received records did not show findings 
characteristic of Buerger's disease between March 1961 and 
February 1962, which would be the one-year period after 
service.

In regard to the opinions from Dr. M. and Dr. Mayer the Board 
determined that the opinions contained no new information 
pertaining to the veteran's symptoms in service and that they 
did not establish factually that the symptoms in service were 
those of Buerger's disease rather than other structural foot 
changes identified in service.  The Board concluded that the 
recollections of the veteran and his friends also contained 
no contemporaneous information that would warrant a change in 
the conclusion of the prior Board decision.

As noted above, the veteran, through his attorney, submitted 
his motion to revise the July 1980 decision on the basis of 
CUE in July 2000.  In his motion, the veteran recounted the 
several clinical entries in his SMRs that denoted treatment 
for pain in his feet and legs.  He also referred to the 
report from Dr. Karson attesting to treatment in December 
1963 for segmental thrombophlebitis and possible Buerger's 
disease.  The veteran also contended that Dr. M.'s opinion 
was that Buerger's disease was incurred coincidental with 
military service.  He cited to Dr. Mayer's opinion as further 
support that his Buerger's disease began in service.  Finally 
he argued that, in light of the favorable medical opinions 
from Dr. M. and Dr. Mayer, the Board either had to provide a 
medical opinion of clear and convincing evidence to the 
contrary or grant his claim.  Since the Board did not obtain 
such an opinion, the opinion of the Board was 
unsubstantiated.  Finally, the veteran contended that the 
Board failed to appropriately consider and apply the 
regulatory provisions of 38 C.F.R. §§ 3.303, 3.304 (1980).

III.  Analysis

The Board denied the veteran's previous claim for service 
connection for Buerger's disease in August 1968.  He 
submitted his request to reopen his claim in August 1977.  
Regulations in effect at that time addressed the finality of 
decisions of the agency of original jurisdiction (AOJ) that 
were affirmed on appeal.  Specifically, 38 C.F.R. § 19.154 
(1980) provided that where an appeal of an AOJ decision was 
timely, if affirmed, the decision did not become final until 
the date of the appellate decision.  Jurisdiction to address 
prior final Board decisions was found at 38 U.S.C. § 4004(b) 
(1976).  The statute provided, in part, that when a claim was 
disallowed by the Board it may not thereafter be reopened and 
allowed, and no claim based upon the same factual basis shall 
be considered.  For cases where there was a new claim after 
an appellate decision, and the claim reopened, it was to be 
adjudicated without regard to the prior appellate decision on 
the issue if the evidence submitted established a new factual 
basis.  38 C.F.R. § 19.155 (1980) (emphasis added).

Regulations in effect in July 1980 did not define what 
constituted new and material evidence in the context of 
reopening a claim that was the subject of a prior final 
denial.  The veteran has argued for the application of the 
standard promulgated in 1990 under 38 C.F.R. § 3.156(a); 
however, that cannot be done.  The regulations relating to 
adjudication of Board CUE claims expressly prohibits such a 
retroactive application of a regulation.  See 38 C.F.R. 
§ 20.1403 (b) (2003) (review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made).  As the rulemaking cited by the 
veteran in his brief to the Court notes, there was no 
regulatory definition of new and material evidence in the 
context of reopening previously denied claims in July 1980.  
See  55 Fed. Reg. 19,088 (May 8, 1990) (proposed amendment 38 
C.F.R. § 3.156); see also 55 Fed. Reg. 52,274 (Dec. 21, 1990) 
(final rule establishing a definition for new and material 
evidence for reopening claims effective from January 22, 
1991).  

Congress provided a statutory provision to address new and 
material evidence in 1988 as part of the Veterans Judicial 
Review Act (VJRA).  See Public Law 100-687, § 103, 102 Stat. 
4105-4138 (adding new 38 U.S.C. § 3003 (later recodified as 
38 U.S.C. 5108)).  VA promulgated regulations in 1990 to 
provide a definition of new and material evidence based on 
the new provision.  This regulation was codified at 38 C.F.R. 
§ 3.156(a).  All of this was subsequent to the July 1980 
decision.  

The regulations relating to service connection, found at 38 
C.F.R. § 3.303, are unchanged from when they were promulgated 
in 1961.  Thus, the regulations in effect today are the same 
as what were in effect in July 1980.  The law provides that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303 (1980).  The veteran specifically argues 
that application of 38 C.F.R. § 3.303(d), relating to post-
service initial diagnosis of disease, compels service 
connection in his case.

In addition, regulations pertaining to presumptive service 
connection provided for service connection for 
thromboangiitis obliterans (Buerger's disease) as a chronic 
disease.  These regulations were in effect in 1968 and 
unchanged at the time of the July 1980 Board decision.  See 
38 C.F.R. §§ 3.307, 3.309(a) (1980).

The August 1968 Board decision denied the veteran's claim 
because there was no evidence of Buerger's disease in 
service.  The SMRs were analyzed and found not to support a 
conclusion that the veteran's in-service complaints of leg 
and foot pain were attributable to Buerger's disease.  The 
Board further concluded that the veteran's Buerger's disease 
was not present to a compensable level within one year after 
service.  Therefore, there was no basis to establish service 
connection on a presumptive basis.

The Board notes that the correct facts, as they were known at 
the time, were before the Board when the July 1980 decision 
was rendered.  The evidence of record included SMRs, post-
service medical records/evidence (including the opinions from 
Dr. M. and Dr. Mayer), written statements from the veteran 
and his friends and hearing testimony from the veteran.  The 
veteran has not argued that the correct facts were not before 
the Board in 1980.

Additionally, the law in effect at that time pertaining to 
reopening a claim with new and material evidence and 
entitlement to service connection was correctly cited and 
applied by the Board in the July 1980 decision.  The Board 
found that the evidence had not shown that Buerger's disease 
was present in service and not manifest within one year after 
service.  The Board concluded that there was no new factual 
basis to allow for service connection on a direct or 
presumptive basis.

The veteran produced statements from two friends that 
provided information regarding problems that they observed 
from 1961 to 1963.  Neither individual was a medical 
professional.  They were able to attest to what they saw.  As 
to diagnosis of a disorder or significance of what they saw, 
they were not competent to render an opinion.  Thus they 
provided no competent evidence that the veteran was 
experiencing Buerger's disease when they observed him.  
Further, there is no correlation to any clinical records to 
show that the veteran received medical treatment concurrent 
with their observations so as to tend to show the symptoms 
exhibited by the veteran were attributable to Buerger's 
disease.  

The statement from the VA physician, Dr. M. is based entirely 
on a history as related by the veteran.  He had not reviewed 
the veteran's service medical records.  He had not accounted 
for why the opinion of the medical professionals in service, 
that diagnosed pes planus and found no evidence of Buerger's 
disease, was invalid.  He first saw the veteran a number of 
years after service and gave an opinion based on a history as 
related by the veteran and not based on any medical records 
prepared contemporaneous with military service.  His opinion 
did not establish as fact that the veteran was misdiagnosed 
in service and that the several treating military physicians 
had failed to accurately assess the veteran's medical 
condition as Buerger's disease when the symptoms before them 
were interpreted as pes planus and shin splints.  Dr. M. said 
that it "may well be" that the veteran's complaints in 
service and post-service episodes of swelling represented the 
early stages of Buerger's disease.  He added that he did not 
think it could be stated by a review board that the veteran's 
Buerger's disease did not develop while the veteran was in 
the service.  He further stated that that there was no 
obvious way in retrospect to prove or disprove this.  

Dr. M.'s opinion is not unequivocal.  He begins by saying it 
may well be that the veteran's symptoms first began in 
service.  He later says that he did not think a review board 
could say that the disease did not begin in service, but also 
said that there was no way to prove or disprove it in 
retrospect.  Taken on the whole, the opinion can be seen as 
equivocal.  Even if the opinion were not viewed as equivocal, 
it provided no new factual basis in the face of the other 
evidence of record, especially the veteran's SMRs, to 
conclude that the veteran's Buerger's disease originated in 
service or during the presumptive period.  

In regard to Dr. Mayer, it is worth noting that he made no 
mention of the veteran's leg problems in service when he 
originally treated the veteran in 1963.  A history of 
problems of one and one-half year duration was recorded at 
that time.  Instead he wrote a statement some 16 years later 
to address the issue.  He did not review the veteran's 
service medical records in providing his opinion.  It appears 
he reviewed a portion of the prior 1968 Board decision only.  
He did not address why the military physicians would not have 
noticed symptoms of Buerger's disease in service.  He opined 
that the veteran had symptoms of Buerger's disease 
coincidentally with his pes planus but, not having reviewed 
the SMRs, he was only aware of the reference to pes planus as 
provided by the veteran and did not see the several 
evaluations provided to the veteran during service--
evaluations where there was no evidence of any type of 
vascular problem recorded.  Dr. Mayer refers to the pathology 
records from the hospital as being available in 1979.  
However, the records from Parkway show that a diagnosis of 
Buerger's disease was uncertain even after the pathological 
studies were done.  The confirmed diagnosis of Buerger's 
disease was not made in 1963, although suspected.  The first 
such diagnosis was not until 1967 when the veteran was 
treated at a VA facility in January 1967.  As the VA hospital 
summary noted, the veteran was treated for phlebitis in 1963 
but was well in the intervening period until approximately 
five months prior to admission.

The veteran testified in January 1978 that he had no problems 
prior to service but developed problems approximately three 
months later.  All of which is documented in his SMRs.  The 
veteran described the pain and cramping he experienced in 
service.  He gave reasons why he did not seek any further 
treatment in service.  He did not say that he had symptoms 
that were overlooked by the military doctors who examined him 
and provided the several diagnoses of record, none of which 
reported anything related to phlebitis or a vascular 
condition.

The veteran's testimony in December 1979 was reflective of 
his complaints in service.  He experienced pain and cramping 
after prolonged standing and marching.  The veteran 
acknowledged that the first treatment he sought after service 
was in the summer of 1962 when he had complaints of ankle 
swelling.  The veteran provided no new facts that he was 
treated for phlebitis prior to 1963.  

In the July 1980 decision, the Board again analyzed the 
veteran's SMRs and found that there was no evidence of 
Buerger's disease in service.  Further, the Board analyzed 
the medical evidence that was of record at the time of the 
August 1968 decision that did not show Buerger's disease in 
service or manifest during the presumptive period.  The Board 
then considered the additional medical records that were 
added to the claims file from the veteran's employer.  The 
opinions from Dr. M. and Dr. Mayer were considered.  Finally, 
the lay statements and testimony from the veteran and the lay 
statements from his friends were weighed as well.  The Board 
found that the additional evidence did not represent a new 
factual basis to reopen and adjudicate the claim.  

The Board notes that the veteran has challenged the 1980 
Board decision as relying on its own unsubstantiated medical 
opinion in discounting the evidence presented.  The Board 
notes that one of the three Board members who signed the July 
1980 decision was a licensed physician.  Although the use of 
physician Board members was later discontinued, see Austin v. 
Brown, 6 Vet. App. 547 (1994), such was obviously not the 
case in July 1980.  There is no legal basis to apply the 
later standard from Colvin v. Brown, 1 Vet. App. 171, 175 
(1991) (Board cannot rely on its own unsubstantiated medical 
opinion) in this case.  See 38 C.F.R. § 1403(b), supra; see 
also 38 C.F.R. § 1403(e) (2003).

Moreover, because review of a Board CUE claim requires that 
the Board consider the law that applied at the time of the 
challenged decision, the veteran's citation to Colvin in 
support of his argument is without merit.  That decision has 
no affect on the current review of the July 1980 Board 
decision.  See 38 C.F.R. § 1403(e).  Accordingly, the 
contention that the Board relied on an "unsubstantiated 
opinion" in July 1980 in not finding the medical opinions 
from Dr. M. and Dr. Mayer as dispositive is without merit.

The Board cannot now look at the evidence of record in July 
1980 and impose its own judgment of how it would have decided 
the case.  The standard now requires the Board's review to be 
limited to whether the decision in July 1980 was the product 
of CUE based on the law and regulations at the time and the 
evidence of record at that time.  The law and regulations 
pertaining to new and material evidence were far different in 
July 1980 than the current law and regulations.  Further, 
there is a body of case law, since that time, addressing the 
issue of new and material evidence that provides guidance on 
the interpretation of the law and regulations pertaining to 
new and material evidence.  Where a claim today may be 
reopened on the basis of new and material evidence and 
service connection ultimately granted, the same claim could 
be denied in the past in keeping with the law and regulations 
in effect at the time.

In July 1980 there was a basic statute, 38 U.S.C.A. 
§ 4004(b), that addressed the jurisdiction of the Board in 
cases where a claim was previously disallowed by the Board.  
The statute prohibited the reopening and allowance of a prior 
final Board decision where a claim was based on the same 
factual basis.  Pertinent regulations also allowed for a 
claim to be reopened if there was a new factual basis to 
consider the claim.  There was no existing definition of new 
and material evidence in the context of the law or 
regulations.  The Board applied the applicable statute and 
regulations in July 1980 by deciding that the additional 
evidence did not show a new factual basis to allow the claim.

For the reasons stated above the Board finds that there was 
no CUE in the July 1980 decision in finding that the evidence 
did not provide a new factual basis to allow the claim of 
service connection.  The veteran has not shown that the Board 
committed the type of error in July 1980 that, had it not 
committed the error, the outcome of the case would have been 
manifestly different.  For all the reasons set forth above, 
the question of whether Buerger's disease could be traced to 
the veteran's period of military service was clearly a 
debatable matter in 1980 when the Board addressed the 
question of whether a new factual basis had been presented to 
allow the claim of service connection.  As noted above, there 
was indeed newly submitted evidence, some of which favored 
the veteran's claim, but the conclusion arrived at by the 
Board was not undebatable given the facts and applicable laws 
and regulations.  The veteran's motion is denied.



ORDER

The motion for revision of a July 17, 1980, Board decision is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



